Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 1:18-22059-CIV-LOUIS

                                        CONSENT CASE

   JORGE L. MENDEZ, FELIPE RAUL
   LA ROSA, PEDRO GARCIA PEREZ,
   YOSLANDY SAN MARTIN and all
   others similarly situated under 29
   U.S.C. 216(b)

            Plaintiffs,
   vs.

   INTEGRATED TECH GROUP, LLC

          Defendant.
  ______________________________/

    PLAINTIFFS’ MOTION TO COMPEL DISCLOSURE OF TOTAL LEGAL HOURS
              AND BILLING RATE(S) INCURRED BY DEFENDANT

  COME NOW THE PLAINTIFFS, though Counsel, and state;

     1. During the conferral process in relation to Plaintiffs’ Motion for Attorney’s fees pursuant

         to 29 USC 216(B) for having prevailed on their overtime claims, the Defendant and their

         Counsel oppose the amount of fees request by the undersigned Firm on behalf of the

         Plaintiffs.

     2. During the conferral process and in response to Defendant’s objection to the amount of

         fees requested by the undersigned Firm, the undersigned requested that the Defendant’s

         Counsel disclose the total amount that the Defense Firm has billed the Defendant for this

         case so that a comparison could be made between the former and latter in a good faith

         attempt to at least try to resolve the same. Defendant’s Counsel refused to voluntarily
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 2 of 7



           disclose their billing records (redacted as to privileged information) and refused to, at a

           minimum, disclose their Firm’s total hours spent on this case and total billing.

      3. As discussed below, this information is relevant to the determination of a reasonable

           attorney fee amount for the Plaintiffs. The Defendant and their Counsel should be

           required to disclose their billing records (redacted as to privileged content) or, at a

           minimum, file an affidavit as to the total hours billed to date and the billing rate(s)

           applicable to the same for the reasons explained below.

                                                  MEMORANDUM:

  This case involves (4) Plaintiffs which was litigated tenaciously by Defense Counsel and which

  culminated in a 5 day jury trial. As discussed below1, the Defense billing records or an affidavit

  as to the total hours billed and the billing rates applied to the same would assist the Court in

  determining a reasonable attorney’s fee for the undersigned for this case. This Motion is filed

  specifically as a result of the Defendant’s objection2 to the amount of attorney’s fees requested

  by the undersigned as evidenced in the billing records attached to the Plaintiffs’ Motion for

  Attorney’s fees.

  “He contends that because the district court was having trouble concluding whether or not these

  hours were reasonable, it would have been appropriate in this particular instance at least to allow

  discovery of the hours spent and billed by CB & T's lawyers during the litigation. He does not

  allege that the number of hours spent by CB & T's lawyers will conclusively prove or disprove

  1
    In addition to the Federal cases supporting this request, Florida state law supports the same as well when the
  amount of the movant’s fees is contested by the opposing party. See
  Paton v. GEICO Gen. Ins. Co., 190 So. 3d 1047, 1052 (Fla. 2016) (“The hours expended by the attorneys for the
  insurance company will demonstrate the complexity of the case along with the time expended, and may belie a claim
  that the number of hours spent by the plaintiff was unreasonable, or that the plaintiff is not entitled to a full lodestar
  computation, including a multiplying factor.”).

  2
   Like every other matter that has transpired in this case to date of any import, Defense Counsel unsurprisingly
  objects to the amount of fees requested by the Undersigned Firm.
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 3 of 7



  the reasonableness of his petition, but rather that it will provide the court with additional

  information to use in evaluating the petition.

  In light of the concerns the district court expressed regarding the reasonableness of the hours

  claimed in Henson's petition, it would seem most appropriate for the court to have allowed

  discovery of the evidence in question. While the concerns noted earlier regarding the relevancy

  of evidence of the other side's hours and fees are still prevalent, the trial judge may consider

  them as going to the weight of the evidence rather than its discoverability and admissibility.

  Because there was a particular need for evidence in this case and because the defendant here has

  contested the reasonableness of the plaintiff's petition, we find that the district court abused its

  discretion in refusing to allow Henson discovery of CB & T's records concerning hours

  expended and fees paid. We therefore remand with instructions that the district court compel

  discovery of the hours expended by CB & T's lawyers and hold an additional hearing to

  reconsider Henson's fee petition.” Henson v. Columbus Bank & Tr. Co., 770 F.2d 1566, 1575

  (11th Cir. 1985)

  “The decision to grant such discovery is within the Court’s discretion, and a key issue in

  determining whether such discovery should be permitted is the “ability [of the Court] to decide

  the reasonableness of requested hours without it.” Mock v. Bell Helicopter Textron, Inc., 456 F.

  App’x 799, 803 (11th Cir.

  2012);4 See Henson v. Columbus Bank & Trust Co., 770 F.2d 1566, 1574-

  75 (11th Cir. 1985) (finding that trial court abused its discretion by refusing discovery of hours

  spent preparing a defense where litigation was protracted and court had doubt as to the movant’s

  billing amount claimed.)

  “The general principle underlying these divergent results seems to be that whether such
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 4 of 7



  information is discoverable depends on the nature of the objections raised to the fee request.

  Where the opposing party challenges the reasonableness of the rate or hours charged by the

  moving party's counsel, courts are more likely to find that evidence of the nonmoving

  party's *669 counsel's fees are relevant and discoverable. See State of New York v. Microsoft

  Corp., No. 98–1233, 2003 WL 25152639, at *2 and n. 3 (D.D.C. May 12, 2003) (stating that

  “some of the cases explicitly note that ‘ [w]hether discovery is appropriate depends, in part, on

  the objections raised by the opponent to the fee petition going to the reasonableness of the fee

  petition’ ”) (quoting Murray v. Stuckey's Inc., 153 F.R.D. 151, 152–53 (N.D.Iowa 1993))

  (collecting cases); see, e.g., Pollard, 2004 WL 784489, at *3 (stating that because “DuPont

  objected to the excessiveness of the fees requested in the fee petition for the preparation of the

  fee petition ..., it appears that DuPont's own counsel's time spent in preparing a response to

  Pollard's petition for fees would serve as a logical yardstick from which to determine the

  reasonableness of such time expended by the plaintiff's counsel”). Mendez v. Radec Corp., 818

  F. Supp. 2d 667, 668–69 (W.D.N.Y. 2011)

  In , Mendez v. Radec Corp., 818 F. Supp. 2d 667, 668–69 (W.D.N.Y. 2011), the District Judge

  succinctly stated why this requested information is helpful to deciding the amount of a contested

  fee request “I recognize that there may be significant differences in the ways that plaintiffs'

  counsel and defense counsel litigate a case, and that this could cause a disparity

  between *670 the two sides' respective hours and hourly rates. Such a disparity would not

  necessarily mean that one side's fees were necessarily unreasonable or excessive. Such

  considerations, however, are best taken into account in determining the weight to be given to

  defense counsel's billing records, and do not render them non-discoverable. See Serricchio v.

  Wachovia Securities, LLC, 258 F.R.D. 43, 45 (D.Conn.2009) (“the better approach is to permit
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 5 of 7



  discovery of an opponent's billing records and then, in comparing the work performed by each

  side's attorneys, regard differences in the parties' burdens and incentives as relevant to the weight

  of the records, not whether the records are discoverable”). See also Arbor Hill Concerned

  Citizens Neighborhood Ass'n v. County of Albany and Albany County Bd. of Elections, 522 F.3d

  182, 184 (2d Cir.2008) (stating that “in determining what a reasonable, paying client would be

  willing to pay,” a court may consider “the resources required to prosecute the case effectively)

  (taking account of the resources being marshaled on the other side but not endorsing scorched

  earth tactics”); Henson v. Columbus Bank & Trust Co., 770 F.2d 1566, 1574–

  75 (11th Cir.1985) (noting that “the number of hours needed by one side to prepare adequately

  may differ substantially from that of opposing counsel because the nature of the work on each

  side may differ dramatically,” but holding that it was an abuse of discretion for district court not

  to allow discovery of defendant's billing records, where defendant had “spiritedly contested3

  Henson's claims at every stage, including the reasonableness of his petition for attorneys' fees”).

  The Plaintiffs request that the Defense Firm’s billing records and total amount billed to the

  Defendant in this case to date be produced within 10 days of the ruling on this motion.

  Alternatively, at a very minimum, the Plaintiffs request that the Court fashion/enter the same4 or

  similar order to the Defendant’s Counsel as the one below taken from the Vergara, infra.5 case.

               ORDER requiring defense counsel to submit an affidavit in connection

               with the Response 117 opposing Plaintiffs' Motion for Attorney's Fees

               and Costs (DE# 116). In its Response, Defendant objects to the hourly

               billing rates used by Plaintiffs in their motion. Local Rule 7.3(a)(9)

               requires counsel for a party objecting to an hourly rate to submit an

  3
    Exactly like what transpired herein.
  4
    With different compliance date(s), of course.
  5
    This case involved 5 Plaintiffs who went to jury trial with overtime and retaliation claims brought under the FLSA.
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 6 of 7



            affidavit giving its firm's hourly rates for the matter. Defense counsel

            shall file the requisite affidavit by 5:00 p.m. on April 14, 2011. In

            addition to listing the hourly rates of each timekeeper, the affidavit shall

            list, in summary fashion, the total number of hours each timekeeper

            spent on the defense side of the case. No response from Plaintiffs will be

            permitted. Likewise, defense counsel is to submit an affidavit containing

            only the information mentioned in this Order -- no explanations, memos,

            arguments or supplemental information may be provided. Signed by

            Magistrate Judge Jonathan Goodman on 04/07/2011.(JG) (Entered:

            04/07/2011) See DE#119 from case of Vergara v. Davis Bancorp, Inc.,

            No. 10-21746-CIV, 2011 WL 666169, (S.D. Fla. Feb. 14, 2011)



     WHEREFORE, PLAINTIFFS RESPECTFULLY REQUEST THAT THE COURT enter an

  order compelling the billing documentation requested above within 10 days of ruling on this

  Motion.

       CERTIFICATE OF GOOD FAITH CONFERRAL PURSUANT TO S.D.L.R. 7.3

     On April 14, 2020 Plaintiffs’ Counsel provided Defendant’s counsel with a copy of this

  motion. The parties have conferred over the last 4 weeks but have been unable to reach an

  agreement; therefore, the Defendant opposes this Motion.



                         [THIS SPACE INTENTIONALLY LEFT BLANK]
Case 1:18-cv-22059-LFL Document 197 Entered on FLSD Docket 05/18/2020 Page 7 of 7



                                                      Respectfully submitted,

                                                      J.H. Zidell, Esq.
                                                      J.H. Zidell, P.A.
                                                      Attorney for Plaintiffs
                                                      300 71st Street, Suite 605
                                                      Tel: (305) 365-6766
                                                      Email: Zabogado@aol.com

                                                      By:__/s/ J.H. Zidell __________
                                                         J.H. Zidell, Esq.
                                                         Florida Bar Number: 10121




                                 CERTIFICATE OF SERVICE:

         I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Motion for Costs

  was served via CM/ECF to Laura E. Prather, Esq., Jackson Lewis P.C., 100 South Ashley Drive,

  Suite 2200, Tampa, Florida 33602, email: laura.prather@jacksonlewis.com and Ashwin Robert

  Trehan, Esq., Jackson Lewis P.C., 100 South Ashley Drive, Suite 2200, Tampa, Florida 33602,

  email: Ashwin.trehan@jacksonlewis.com on this 18th day of May.



                                                      Respectfully submitted,

                                                      J.H. Zidell, Esq.
                                                      J.H. Zidell, P.A.
                                                      Attorney for Plaintiffs
                                                      300 71st Street, Suite 605
                                                      Tel: (305) 865-6766
                                                      Email: Zabogado@aol.com

                                                      By:__/s/ J.H. Zidell __________
                                                         J.H. Zidell, Esq.
                                                         Florida Bar Number: 10121
